Citation Nr: 1425396	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In statements received in February 2013, the Veteran raised issues of service connection for an acquired psychiatric disorder; increased ratings for his service-connected left shoulder and paralysis of the sciatic nerve of the bilateral lower extremities; and an effective date earlier than August 24, 2011, for the increased evaluation for low back disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In July 2011, the Board remanded this matter to provide the Veteran an examination addressing his employability.  The Board specifically directed the VA examiner to determine "whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record." 

The Veteran was afforded an examination in September 2011.  The examiner addressed each of the Veteran's service-connected disabilities (left shoulder disability, left knee disability, bilateral lower extremity radiculopathy, and lumbar spine disability) separately as to the employment limitations/restrictions as a result thereof.  Significantly, the examiner did not address all of the service-connected disabilities on a whole as to their collective impact on the Veteran's employment.  Moreover, the examiner did not discuss the Veteran's level of education, special training, and previous work experience in his opinion.  Therefore, the Board finds that another VA examination is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment.  In proffering an opinion, the examiner should review the paper and electronic claims file (or copies of the relevant evidence should be made available to him), and the Veteran's VA vocational rehabilitation folder, and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



